January 6, 20111 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attn:John Dana Brown Attorney-Advisor RE:Wilder Filing, Inc. Amendment No. 2 to Form 10 Filed November 12, 2010 File No. 000-53876 Dear Mr. Brown: We are in receipt of your letter dated November 29, 2010 and would like to respond as follows: General 1. We have revised our MD&A to include disclosure regarding the meaning of our S corporation status and its impact on the company and its stockholders; 2. We have added disclosure regarding the termination of our S corporation status. Business, page 3 3.We have revised the Business section to discuss the effect that interactive data requirements will have on our business. Management’s Discussion and Analysis of Financial Condition, page 8 4.We have revised to discuss expected sources of capital in greater detail.At this point, we do not know the expected funds needed for each potential use. Executive Compensation, page 11 5. We have revised footnote one on page 11 to further explain the compensation related to S corporation distributions.The distributions reported for each officer were based on work related to the company, and not the proportion of beneficial ownership. Market Price of and Dividends on the Registrant’s Common equity and Related Stockholder Matters, page 13. 6. We added disclosure to clarify. Note 2(h) – Income Taxes, page F1-8 7. We have added disclosure to Notes 2 and 4 of the December 31, 2009 financial statements to comply with your comments. Other 8. We have updated the financial statements to comply with Rule 8-08 of Regulation S-X. Thank you. Very truly yours, Joel Schonfeld
